Title: Nathaniel Macon to Thomas Jefferson, 28 February 1819
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Washington 28. Feby 1819
          
          Doctor Hall a friend of mine, one of the  Representatives of North Carolina, brought with him to this place, a few bottles of Scuppernong wine, the best american American, that I have tasted: I asked for two to send you, which he willingly gave & regretted, that application had not been sooner made, that more might have been sent; Our friend Governor Barbour has kindly offerred to contrive them to you. Accept them as a small mark of the great esteem entertained for you by
          
            Your friend
            Nathl Macon
          
        